DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
Claims 1, 4, 6-7, 9 and 13-19 are cancelled; new claims 20-32 are entered; claims 2-3, 5, 8, 10-12 and 20-32 are pending.

Election/Restrictions
Newly submitted claims 20-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 2-3, 5, 8 and 10-12) and II (claims 20-32) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. The Applicant argues (pages 7-8, “Remarks”) “Scheiner fails to teach or suggest at least wherein the intermediate portion of the lead body is bent relative to a plane along which the left set of electrodes and the right set of electrodes are oriented. For support for Applicant's claimed neuromodulation lead with a left portion, a right portion, and an intermediate portion therebetween, the Office Action points to Scheiner's "curvilinear" lead shown in FIG. 23 (reproduced below). (Scheiner, paragraph [0101]) However, even assuming that Scheiner's device shown in FIG. 23 includes a left portion with a left set of electrodes 44a and 46a, a right portion with a right set of electrodes 44b and 46b (which Applicant does not concede), nowhere does Scheiner teach or suggest that an intermediate portion of the lead is bent relative to a plane along which electrodes 44a, 46a, 44b, and 46b are oriented. In contrast, as shown in FIG. 23, the entire curvilinear lead structurally in a single plane along which 
The Examiner respectfully disagrees with this assessment of Scheiner. For comparison, the Examiner presents the relevant Figures 2 and 22; refers to Figure 23, also referenced by the Applicant in Remarks; of Scheiner alongside Figure 8 of the instant application, which the Applicant relies on for support of the amendments:

    PNG
    media_image1.png
    462
    755
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    518
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    490
    714
    media_image3.png
    Greyscale

If one looks at the plane created by electrodes 368 and 348 of the instant application, from viewed above, it looks very similar to the plane created by electrodes 44a-b and 46a-b in Scheiner. The bend in the lead appears to be in the same plane also. Therefore, the Examiner concludes that, under a reasonable assessment of the phrase “bent relative to a plane”, Scheiner satisfies the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheiner (U.S. 2017/0087360). Regarding claims 2-3 and 8, Scheiner discloses (par. 101) a lead body having a left portion, a right portion, and an intermediate portion therebetween; a left set of electrodes disposed on the left portion of the lead body; and a right set of electrodes disposed on the right portion of the lead body, wherein the left set of electrodes and the right set of electrodes are oriented along a plane, and wherein the intermediate portion is bent relative to the plane.
Regarding claim 5, Scheiner discloses (par. 0085) further comprising an ultrasound marker disposed on the lead body.
Regarding claims 10-12, Scheiner discloses (par. 0044-0046) an antenna operably coupled to the neuromodulation lead, the antenna configured to produce an induced current in response to being disposed in an electromagnetic field, the antenna 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792